                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JAMES OLIVER, JR.,                                 )
                                                   )
              Plaintiff,                           )
                                                   )
              vs.                                  )     Case No. 4:17-cv-02932-AGF
                                                   )
NANCY A. BERRYHILL, Acting                         )
Commissioner of Social Security, 1                 )
                                                   )
              Defendant.                           )

                             MEMORANDUM AND ORDER

       This action is before the Court for judicial review of the final decision of the

Commissioner of Social Security finding that Plaintiff James Oliver is not disabled and

thus not entitled to disability insurance benefits under Title II of the Social Security Act, 42

U.S.C. §§ 401-434. For the reasons set forth below, Commissioner’s decision is affirmed.

                                      BACKGROUND

       Plaintiff, born October 6, 1970, was employed as a mechanic and service advisor in

the automotive maintenance industry until early 2014 when, at age 43, radiating low back

pain impeded his ability to stand for long periods. Plaintiff applied for disability benefits

in February 2014. His application was denied at the initial administrative level, and he

thereafter requested a hearing before an Administrative Law Judge (ALJ). On April 13,


1
  Nancy A. Berryhill is now the Acting Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, she is substituted for Acting
Commissioner Carolyn W. Colvin as the Defendant in this suit.
                                               1
2016, Plaintiff, represented by counsel, testified and presented other evidence. The record

was later supplemented with orthopedic and psychological evaluations as well as

interrogatory responses by a vocational expert. Plaintiff’s counsel responded to the

vocational expert’s interrogatory responses. Plaintiff’s testimony and the documentary

evidence are fairly summarized in the parties’ respective statements of uncontroverted fact

and responses (ECF Nos. 9-1, 14-1-2, 15-1). The Court adopts the facts as set forth

therein.

       To summarize, Plaintiff had a history of back problems and had undergone a spinal

fusion in 2005. He first sought medical treatment related to this case in March 2014. An

MRI revealed a total fusion at L5-S1 and a disc bulge at L4-L5. In June 2014, Plaintiff

was examined by a pain specialist, Dr. Nabil Ahmad, who diagnosed lumbar

post-laminectomy syndrome. In August 2014, Dr. Ahmad issued an opinion indicating

Plaintiff’s work limitations as: less than two hours sitting, standing, or walking; lifting or

carrying less than 10 pounds; no twisting, bending, crouching or climbing; off task 20% of

the work day; and absent more than three times per month. After a second visit in

November 2014, Dr. Ahmad issued another opinion indicating that Plaintiff was totally

unable to work. He opined that Plaintiff could occasionally lift one pound and carry less

than ten pounds, occasionally bend at the waist, and never squat or crawl.

       Plaintiff continued to see Dr. Ahmad and other pain specialists monthly or

semi-monthly through the time of the administrative hearing in 2016. During that time, he

tried a spinal cord stimulator, a pain pump, injections, and various medications. Some

                                              2
treatments provided relief, and his gait, motor strength, reflexes, and leg-raises were

mostly normal. Also during that time, Plaintiff sought psychotherapy for anxiety and

depression. At the administrative hearing, Plaintiff testified that he could sit for two

hours, stand or walk for an hour, and lift ten pounds, but he has difficulty concentrating due

to pain and insomnia.

       After the hearing, Dr. Anne Winkler, a state agency medical consultant, reviewed

Plaintiff’s records and opined that he had lumbar degenerative disc disease but could lift

and carry 20 pounds, sit for six hours a day, stand or walk for two hours a day, and

occasionally climb, stoop, and kneel. Additionally, Plaintiff underwent a psychological

evaluation by Dr. Thomas Spencer, who identified mood and anxiety disorders, rated

Oliver’s Global Assessment of Functioning as 55-60, and opined that Plaintiff was capable

of performing simple tasks involving minimal social interaction.

       The vocational expert was asked to assume a hypothetical individual with Plaintiff’s

profile having a residual functional capacity (RFC) to perform sedentary work as defined

in 20 C.F.R 404.1567(a), except that the individual (1) is unable to crawl or to climb

ladders, ropes, and scaffolds; (2) can occasionally stoop, kneel, crouch, and climb ramps or

stairs; (3) must avoid exposure to extreme vibration, operational control of moving

machinery, unprotected heights, and hazardous machinery; (4) is limited to occupations

involving simple, routine, and repetitive tasks; and (5) is limited to low-stress jobs

requiring only occasional decision-making and changes in the work setting with no contact

with the public and only casual and infrequent contact with co-workers. Based on that

                                              3
hypothetical and information contained in the Dictionary of Occupational Titles (DOT),

the vocational expert opined that the individual would be able to perform unskilled

occupations such as document preparer, eyeglass polisher, and stuffer.

       ALJ’s Decision

       In January 2017, the ALJ issued its decision finding that Plaintiff had the RFC to

perform sedentary work, with the aforementioned limitations. In support of this

determination, the ALJ noted the following.

       In April 2014, Plaintiff visited a neurosurgical specialist, Dr. Tanya Quinn, who

examined Plaintiff and observed normal strength, reflexes, and gait, all inconsistent with

disabling spinal impairments. Dr. Quinn’s opinion did not identify limitations and thus

was not probative in that respect. As mentioned above, Dr. Ahmad provided opinions

after Plaintiff’s visits in August and November 2014, first indicating limitations and later

deeming Plaintiff unable to work. The ALJ gave little weight to these early opinions

because they were inconsistent with specific observations from the November visit and

later visits throughout 2015 and early 2016. For example, despite Plaintiff’s reported pain

and occasionally abnormal gait, his reflexes, motor strength, and leg-raises were mostly

normal. In August 2015, Plaintiff had a normal gait and could stand without the

assistance of a cane. In late 2015 and early 2016, Plaintiff experienced some relief with

the pain pump and injections. In January 2016, an MRI excluded lumbar compression

fracture or misalignment. In sum, Plaintiff’s “records var[ied] in terms of his ongoing

level of pain or his motor strength or sensation loss.” Conversely, the ALJ accorded great

                                              4
weight to Dr. Winkler’s opinion that Plaintiff was able to work, with limitations, because it

was “consistent with the overall medical and other records.” The ALJ reasoned that,

while Plaintiff’s medical condition could reasonably cause his symptoms, the evidence did

not support the alleged severity and limiting effects that Plaintiff claimed.

       Finally, relying on the opinion of vocational expert Dr. Jennifer LaRue, considering

Plaintiff’s RFC and vocational factors (age, education, work experience), the ALJ found

that Plaintiff could perform certain sedentary, unskilled jobs listed in the DOT and

available in the national economy such as document preparer, eyeglass polisher, or stuffer.

Accordingly, the ALJ found that Plaintiff was not disabled as defined under the Social

Security Act.

       Plaintiff filed a timely request for review by the Appeals Council, which denied his

request in October 2017. Thus Plaintiff has exhausted all administrative remedies, and the

ALJ’s decision stands as the final agency action now under review. In his sole point,

Plaintiff argues that the ALJ’s determination of his RFC is not supported by substantial

evidence because the ALJ relied entirely on the opinion of a non-treating physician, Dr.

Winkler and did not accord proper weight to the opinions of Dr. Ahmed.

                                      DISCUSSION

       Statutory Framework

       To be entitled to benefits, a claimant must demonstrate an inability to engage in

substantial gainful activity which exists in the national economy, by reason of a medically

determinable impairment which has lasted or can be expected to last for not less than 12

                                              5
months. 42 U.S.C. § 423(d)(1)(A). The Commissioner has promulgated regulations,

found at 20 C.F.R. § 404.1520, establishing a five-step sequential evaluation process to

determine disability. The Commissioner begins by deciding whether the claimant is

engaged in substantial gainful activity. If not, the Commissioner decides whether the

claimant has a severe impairment or combination of impairments.

       If the impairment or combination of impairments is severe and meets the duration

requirement, the Commissioner determines at step three whether the claimant’s

impairment meets or is medically equal to one of the deemed-disabling impairments listed

in the Commissioner’s regulations. If not, the Commissioner asks at step four whether the

claimant has the RFC to perform his past relevant work. If the claimant cannot perform

his past relevant work, the burden of proof shifts at step five to the Commissioner to

demonstrate that the claimant retains the RFC to perform work that is available in the

national economy and that is consistent with the claimant’s vocational factors – age,

education, and work experience. See, e.g., Halverson v. Astrue, 600 F.3d 922, 929 (8th

Cir. 2010). When a claimant cannot perform the full range of work in a particular

category of work (medium, light, and sedentary) listed in the regulations, the ALJ must

produce testimony by a vocational expert (or other similar evidence) to meet the step-five

burden. See Baker v. Barnhart, 457 F.3d 882, 894 (8th Cir. 2006).

       Standard of Review

       In reviewing the denial of Social Security disability benefits, a court must review

the entire administrative record to determine whether the ALJ’s findings are supported by

                                             6
substantial evidence on the record as a whole. Johnson v. Astrue, 628 F.3d 991, 992 (8th

Cir. 2011). The court “may not reverse merely because substantial evidence would

support a contrary outcome.” Id. “Substantial evidence is that which a reasonable mind

might accept as adequate to support a conclusion.” Id. A reviewing court must consider

evidence that both supports and detracts from the ALJ’s decision. Chaney v. Colvin, 812

F.3d 672, 676 (8th Cir. 2016). If it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the Commissioner’s findings, the court must

affirm the decision of the Commissioner. Id. In other words, a court should “disturb the

ALJ’s decision only if it falls outside the available zone of choice.” Papesh v. Colvin, 786

F.3d 1126, 1131 (8th Cir. 2015). A decision does not fall outside that zone simply

because the reviewing court might have reached a different conclusion had it been the

finder of fact in the first instance. Id. The Court defers heavily to the findings and

conclusions of the Social Security Administration. Hurd v. Astrue, 621 F.3d 734, 738 (8th

Cir. 2010).

       Arguments of the Parties

       Plaintiff asserts that the ALJ’s RFC finding is not supported by substantial evidence

in that the ALJ relied heavily on Dr. Winkler’s non-treating opinion, to the exclusion of Dr.

Ahmad’s opinions as Plaintiff’s treating physician. More specifically, Plaintiff contends

that: (1) Dr. Ahmad was a “treating source” such that his opinions should be given great

weight; (2) Plaintiff’s normal functioning on some measures (e.g., leg-raises, strength,

reflexes) does not negate Dr. Ahmad’s opinions as to Plaintiff’s work limitations; and (3)

                                             7
Dr. Winkler’s opinion, in check-box form with little narrative explanation, is insufficient to

support the ALJ’s decision.

       Defendant counters that: (1) Dr. Ahmad was not a treating source when he issued

his opinions in 2014 because he had only examined Plaintiff twice at that point, so his

opinions command no deference; (2) Dr. Ahmad’s opinions about Plaintiff’s limitations

are belied by the overall body of treatment records as to Plaintiff’s physical abilities; and

(3) Dr. Winkler’s opinion is most consistent with the record as a whole.

       In reply, Plaintiff contends that: (1) even if Dr. Ahmad is not considered a treating

source, his opinion as an examining doctor is entitled to more weight than Dr. Winkler’s;

(2) Dr. Winkler failed to supply sufficient supporting explanations for her opinion, so it

deserves no weight; and (3) the ALJ erred by substituting his judgment for that of Dr.

Ahmed regarding the relative importance of Plaintiff’s normal and abnormal tests.

       Analysis

       In essence, Plaintiff simply challenges the ALJ’s allocation of weight between

conflicting opinions. Pursuant to 20 C.F.R. §404.1527(c), 2 an ALJ may give controlling

weight to the opinion of a treating source if the ALJ finds that the opinion is well-supported

by clinical and laboratory diagnostics and not inconsistent with other substantial evidence

in the record. If the ALJ does not give a treating source’s opinion controlling weight, then

the ALJ determines how much weight to give the opinion based on the length, frequency,


2
 As the parties observe, the regulation applicable to Plaintiff’s claim was that in effect
August 24, 2012, to March 26, 2017.
                                              8
and nature of the treating relationship, consistency with the record as a whole, and

supportability. “Because a claimant’s RFC is a medical question, an ALJ’s assessment of

it must be supported by some medical evidence of the claimant’s ability to function in the

workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). However, “there is

no requirement that an RFC finding be supported by a specific medical opinion.” Id.

Though the opinion of a treating physician is “normally entitled to great weight,” the

Commissioner “may discount or even disregard the opinion of a treating physician where

other medical assessments are supported by better or more thorough medical evidence” or

when the treating physician’s opinion is “internally inconsistent or conclusory.” Thomas

v. Berryhill, 881 F.3d 672, 675 (8th Cir. 2018). In other words, a “treating physician's

opinion does not automatically control, since the record must be evaluated as a whole.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). “The regulations require that the

ALJ ‘always give good reasons’ for the weight afforded to a treating physician's

evaluation.” Id. at 921, citing 20 C.F.R. §404.1527(d)(2).

       Applying the foregoing standards to the present record, the Court cannot say that the

ALJ’s decision falls outside the available zone of choice. Even accepting arguendo that

Dr. Ahmad was Plaintiff’s treating physician after two visits in 2014, a volume of

subsequent treatment records undermines the probative value of his initial assessment.

Numerous records from Plaintiff’s regular visits in 2015 and early 2016 reflect decreases in




                                             9
pain and, as previously noted, normal function by a variety of measures. 3 While those

records also note ongoing difficulties, and while a claimant need not be bedridden to be

found disabled (Reed, 399 F.3d at 923), an ALJ’s reliance on such indicators is proper.

See, e.g., Fentress v. Berryhill, 854 F.3d 1016, 1020-21 (8th Cir. 2017) (affirming decision

where ALJ discounted treating physician’s opinion in light of claimant’s normal muscle

strength, range of motion, gait, and limb function). Here, the ALJ expressly

acknowledged that Plaintiff’s records “vary in terms of his ongoing level of pain or his

motor strength or sensation loss” and clearly considered those factors in determining

Claimant’s RFC. This Court may not reverse simply because some evidence would have

supported a different outcome. Id. Further, Plaintiff reported in 2016 that he was

independent in his activities of daily living, was able to drive, drove his son to school each

morning, went to hockey and baseball games, and took a vacation to Florida. While a

person’s ability to engage in daily activities does not constitute substantial evidence of his

ability to work (Ponder v. Colvin, 770 F.3d 1190 (8th Cir. 2014)), these instances

complement the record as a whole.

       In support of his position that the ALJ’s allocation of weight was erroneous,

Plaintiff cites cases that are readily distinguishable based on the evidence. In Briggs v.



3
 For example, normal function is noted with respect to: gait (Tr. 338, 466, 468, 470, 476,
515, 528, 536, 554, 570, 585, 596, 627, 632); strength/motor function (Tr. 338, 341,
515-16, 528, 536, 551-52, 585, 596, 627, 631); coordination (Tr. 422); sacroiliac joint
mobility (Tr. 516, 536); reflexes (Tr. 338, 341, 552, 570, 585, 596, 627); straight-leg raises
(Tr. 552, 570, 585, 595, 607, 612, 627, 631); and sensation (Tr. 338, 516, 536, 552, 570,
585, 595, 607).
                                             10
Astrue, the ALJ’s “selective interpretation of isolated comments” failed to view the entire

treatment record in context. 11-CV-6039-NKL, 2012 WL 393875, at *6 (W.D. Mo. Feb.

6, 2012). In Farrar v. Colvin, there was no conflicting opinion in the record. 1:15 CV

116 ACL, 2016 WL 5405406, at *8 (E.D. Mo. Sept. 28, 2016). In Harris v. Colvin, the

record “contain[ed] no medical opinion evidence and no report from a consultative

examiner.” 4:13-CV-02313-SPM, 2015 WL 756325, at *5 (E.D. Mo. Feb. 23, 2015).

Here, in contrast to those cases, the record contained Dr. Winkler’s opinion based on the

entire treatment record. Dr. Ahmad had only two initial visits from which to form his

opinion in 2014, whereas Dr. Winkler had the benefit of over two years of records of

ongoing treatment in 2015-2016 from which to form hers. Thus Dr. Winkler’s assessment

was supported by “more thorough medical evidence.” Thomas, 881 F.3d at 675.

Additionally, contrary to Dr. Ahmad’s November 2014 opinion, Plaintiff testified in 2016

that he could sit for two hours at a time, stand for an hour at a time, be on his feet for two

hours in an eight-hour day, and lift ten pounds. (Tr. 45-46) These are good reasons for

discounting Dr. Ahmad’s 2014 opinion suggesting total disability. A “physician’s

opinion that a claimant is incapable of gainful employment is often not entitled to

significant weight.” Fentress, 854 F.3d at 1020.

       Finally, Plaintiff challenges the weight given to Dr. Winkler’s non-examining

opinion insofar as it contains minimal commentary. “[S]tate agency medical consultants

are highly qualified physicians who are also experts in Social Security disability

evaluation, and ALJs must consider their findings as opinion evidence.” Shrout v. Astrue,

                                              11
4:11CV 1945JAR LMB, 2013 WL 772827, at *18 (E.D. Mo. Jan. 8, 2013), citing 20

C.F.R. §§ 404.1527(d)(1) and 404.1527(f)(2)(I). But the weight given to the opinion

depends on the level of supporting explanations. C.F.R. §§ 404.1527(c)(3).

       For her supporting explanation, Dr. Winkler simply noted Plaintiff’s history

(diagnosis of lumbar degenerative disc disease, spinal fusion, stimulator placement) and

cited without elaboration four exhibits containing Plaintiff’s medical records from 2014 to

2016. Plaintiff contends that this is insufficient to justify the ALJ’s reliance, according to

Papesh (cited above). In Papesh, the ALJ discounted the opinions of two treating

physicians and a neutral expert and instead gave great weight to a non-examining doctor’s

check-box opinion, even though the supporting explanation cited only two documents and

ignored one treating opinion. The court was “unimpressed” by that explanation and

deemed the ALJ’s reliance on the opinion erroneous, particularly when weighed against

two examining doctor’s opinions based on nine and eighteen months of treatment. Id.,

786 F.3d at 1134.

       But Papesh does not direct reversal here. While this Court is equally unimpressed

with the level of insight supplied by Dr. Winkler’s supporting explanation, unlike in

Papesh, the present record does not so clearly tilt toward the other side of the scale. Here,

the balances held, on one side, Dr. Ahmad’s stale opinion after only two visits and, on the

other, Dr. Winkler’s recent opinion based on two years of treatment records. Mindful of

this Court’s standard of review, the Court finds the ALJ’s assignment of weight reasonable

on this particular record. It the ALJ’s task to resolve conflicts in the evidence.

                                             12
Hacker v. Barnhart, 459 F.3d 934, 936 (8th Cir. 2006). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents the ALJ’s

findings, the Court must affirm the decision. Chaney, 812 F.3d at 676.

                                    CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED. A separate Judgment shall accompany this Memorandum and Order.


                                                 _______________________________
                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE

Dated on this 27th day of February, 2019.




                                            13
